PER CURIAM.
Allen R. Lavaoley appeals his conviction and sentences for grand theft and trafficking in stolen property, alleging ineffective assistance of counsel. Mr. Lavaoley pled no contest to the charges. Appellant’s argument does not fall within the exception to the general rule that ineffectiveness of counsel may not be raised for the first time on direct appeal. Blanco v. Wainwright, 507 So.2d 1377 (Fla.1987); Harris v. State, 580 So.2d 243 (Fla. 1st DCA 1991); Fasano v. State, 548 So.2d 1191 (Fla. 4th DCA 1989).
AFFIRMED.
ALLEN, WOLF and KAHN, JJ., concur.